PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/861,584
Filing Date: 3 Jan 2018
Appellant(s): Drey et al.



__________________
Philip H. Burrus, IV
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drey (20140107547) in view of Lordo (20100230314) and Applicant’s Admitted Prior Art (AAPA).
Drey discloses a heel protector (figs 1-18) with the same features of Applicant’s protector including leg section (101 with aperture), fastener (105-108), complementary fastener (paragraph 37), but does not appear to disclose a package.  Lordo discloses a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is separable with perforation 30 and on a major face as in fig 1b with face shown of 12; the Office notes that the device is capable of being separated such as with scissors without opening the bag; the Office notes that Lordo discloses measurement features for measuring the intended contents paragraphs 7, 23 with indicia, figs 4a, 4b; paragraph 24 also provides color coding).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Drey in view of Lordo (by placing the contents of Drey within the package of Lordo) in order to protect the contents in a manner that promotes shipping, transportation, sales, etc. while also providing the indicia means to measure in order to use the device more effectively.  The Office notes that with respect to the specific measurement indicia, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not 
In other words, Applicant provides a system, package, protector, and a measuring device on the package of which the prior art discloses the above structures and as already established by the courts such as but not limited to the above, the prior art need not provide the specifics of what the indicia intends to measure, but merely capability to do such, such as but not limited to the below: the measurement device indicating whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range, the measurement device indicating whether a calf circumference of the patient leg, when the patient leg is inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with the span distance that is within a predefined span distance range, the measurement device indicating that the calf circumference is between five and eleven inches, the measurement device indicating that the calf circumference is between eleven and nineteen inches, the measurement device 
Applicant did not traverse the Office’s assertion of Official Notice, the fact that is it well known to modify the means of attachment and separation, such as to one of adhesive and/or peelable is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to provide the above in order to the means to reuse such as with adhesive and/or peelability while also provide a system where the device need to be torn or cut, of which provides ease of removal and potential reuse.  With respect to the material, the Office notes that Lordo provides a clear, see-through material so that the contents of the container can be viewed.  The Office notes that plastics are the well known materials that provide the above.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

s 1-5, 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drey (20140107547) in view of Lordo (20100230314) and Secrest (4887717) and Applicant’s Admitted Prior Art (AAPA).
Drey discloses a heel protector (figs 1-18) with the same features of Applicant’s protector including leg section (101 with aperture), fastener (105-108), complementary fastener (paragraph 37), but does not appear to disclose a package.  Lordo discloses a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is separable with perforation 30 and on a major face as in fig 1b with face shown of 12; the Office notes that the device is capable of being separated such as with scissors without opening the bag; the Office notes that Lordo discloses measurement features for measuring the intended contents paragraphs 7, 23 with indicia, figs 4a, 4b; paragraph 24 also provides color coding).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Drey in view of Lordo (by placing the contents of Drey within the package of Lordo) in order to protect the contents in a manner that promotes shipping, transportation, sales, etc. while also providing the indicia means to measure in order to use the device more effectively.  The Office notes that with respect to the specific measurement indicia, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re 
In other words, Applicant provides a system, package, protector, and a measuring device on the package of which the prior art discloses the above structures and as already established by the courts such as but not limited to the above, the prior art need not provide the specifics of what the indicia intends to measure, but merely capability to do such, such as but not limited to the below: the measurement device indicating whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range, the measurement device indicating whether a calf circumference of the patient leg, when the patient leg is inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with the span distance that is within a predefined span distance range, the measurement device indicating that the calf circumference is between five and eleven inches, the measurement device indicating that the calf circumference is between eleven and nineteen inches, the measurement device 
Applicant did not traverse the Office’s assertion of Official Notice, the fact that is it well known to modify the means of attachment and separation, such as to one of adhesive and/or peelable is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to provide the above in order to the means to reuse such as with adhesive and/or peelability while also provide a system where the device need to be torn or cut, of which provides ease of removal and potential reuse.  With respect to the material, the Office notes that Lordo provides a clear, see-through material so that the contents of the container can be viewed.  The Office notes that plastics are the well-known materials that provide the above.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.



(2) Response to Arguments
Appellant provides summaries in Appellant’s own words on pages 1-12.  Appellant then states on page 13 that “The combination of Drey and Lordo fails to teach or suggest the limitations of this claim, namely, a measuring device indicating (1) whether a fastener extending from a leg insertion aperture of a heel protector will (2) span this leg insertion aperture (3) with a span distance that is (4) within a predefined range. This fact is even confirmed by Examiner admission at pages 7-8 of the most recent Office Action (where the Examiner alleges that the addition of Secrest and AAPA to Drey and Lordo corrects the deficiencies of the base combination).”  The Office notes that there are three independent claims, 1, 13, and 18.  With respect to the above, Appellant has provided the following in the above claims, “a measurement device, incorporated into but separable from the package, the measurement device indicating whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range.”,  “a measurement device, coupled to but separable from the package, the measurement device indicating whether a patient leg calf circumference will allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range.”, and “the measurement device indicating whether the leg engaging section will fit a patient leg calf; wherein the measurement device is separable from the package without opening the package.”  First, the Office notes that the measurement device must be “separable from the package”.  With respect to being separable, the prior art of Lordo discloses a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is separable with perforation 30 and on a major face as in fig 1b with face shown of 12; the Office notes that the device is capable of being separated such as with scissors without opening the bag).  With respect to Appellant’s argument above and the portions of the claims to “indicating”, the Office notes that Appellant has merely provided a measurement device and To ensure that the appropriate fit is achieved when applying the compression device 800 to the patient's limb, in one embodiment the outer face 805 of the wrap 801 has a measurement scale 814 disposed thereon. In the illustrative embodiment of FIG. 8, the measurement scale 814 comprises two longitudinal boundaries 815,816 identifying a range within which the index line 813 should position for the compression device 800 to provide an appropriate fit for providing compression therapy when the compression device 800 is wrapped about the patient limb. Accordingly, when the wrap 801 is wrapped about the limb and attachment tab 810 is attached to the outer face 805, an appropriate fit is achieved when the index line 813 lands within the two longitudinal boundaries 815,816. In the illustrative embodiment of FIG. 8, the longitudinal boundaries 815,816 are configured to fit a "medium" sized compression device 800. Illustrative dimensions for such longitudinal boundaries 815,816 can be as follows: longitudinal boundary 815 can be about four centimeters from the first side edge 808. Similarly, longitudinal boundary 816 can be about four centimeters from the stitching 827 of the central panel 803. Along the distal edge 807, the longitudinal boundaries 815,816 can be about ten centimeters apart. Along the proximal edge 806, the longitudinal boundaries 815,816 can be about eighteen centimeters. It should be noted that these dimensions are for one illustrative embodiment only, and are not to be considered limiting. Similar and/or proportional measurements may be used for other smaller and larger sizes, with the longitudinal boundaries 815,816 being predetermined distances from the edges of the wrap 801. Further, as will be shown below in FIG. 4, the longitudinal boundaries 815,816 need not extend all the way across the wrap 801. Other configurations of longitudinal boundaries 815,816 will be obvious to those of ordinary skill in the art having the benefit of this disclosure.  ” (Paragraph 61, 62) and “In the illustrative embodiment of FIG. 8, the measurement scale includes a range indicator 817 and usage instructions 818. This illustrative range indicator 817 comprises the word "range" and two arrows 819,820 that verify that the space 821 between the two longitudinal boundaries 815,816 is the proper landing area for the index line 813. The usage instructions 818 provide direction as to how to properly wrap the compression device 800 about the torso. For example, the illustrative usage instructions 818 of FIG. 8 state, "Wrap sleeve around patient's leg. Ensure that the index line falls between the two range indicators. If not, use a smaller or larger sleeve as required. If the index line 813 does not land between the two longitudinal boundaries 815,816, in one or more embodiments the measurement scale 814 further comprises instructions 822,823 directing a health care services provider with specifics as to what action to take next. For example, a first set of instructions 822 is disposed between one of the longitudinal boundaries 815 and the first side edge 808. These instructions 822 indicate that a larger compression device is required. In the illustrative embodiment of FIG. 8, these instructions 822 also provide the part number that should be selected for convenience. The instructions 822 state, "If index line is out of range, use MDS601L (Large 18''-24'')." A health care service provider's attention will be directed to these instructions 822 when the index line 813 positions between the longitudinal boundary 815 and the first side edge 808 when the compression device 800 is wrapped about the patient limb and attachment tab 810 is attached to the outer face 805.” (Paragraphs 63, 64).  In other words, the base reference of Drey already discloses a system with all of the claimed features to the heel protector and 
 Appellant does not appear to disclose the specifics of the measuring indicia within the claims.  But regardless, the Office notes that with respect to the specific measurement indicia, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide different types of measuring indicia since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of indicia does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter and the substrate which is required for patentability. 
A review of the Office Action confirms that the Examiner fails to provide any citation to either reference explaining where the four limitations set forth”.  The Office notes that the above has already been addressed.  Nevertheless, for convenience, the Office notes that the prior art need not disclose the specifics of what is specifically measured.  All that Appellant has required in Appellant’s claims is a measurement device that is capable of functions related to “the four limitations”.  The prior art is fully capable of the functions, as already evidenced above.
Related to the above, Appellant then states “Looking closely at the Examiner’s rejection, the Examiner appears initially to just ignore the limitations set forth in lines 10-14 of claim 1 entirely”.  The Office notes that the above has already been addressed.  Nevertheless, for convenience, the Office notes that the prior art need not disclose the specifics of what is specifically measured.  All that Appellant has required in Appellant’s claims is a measurement device that is capable of functions related to “limitations”.  The prior art is fully capable of the functions, as already evidenced above.
Related to the above, Appellant then states “The most fundamental problem here is that all the Examiner does is declare the four limitations missing from the teachings of the combined references to be per se obvious. The Examiner points to no teaching in the prior art where the four limitations”.  The Office notes that the above has already been addressed.  Nevertheless, for convenience, the Office notes that the prior art need not disclose the specifics of what is specifically measured.  All that Appellant has required in Appellant’s claims is a measurement device that is capable of functions related to “the four limitations”.  The prior art is fully capable of the functions, as already evidenced above.  
Related to the above, Appellant then states “An examiner cannot merely “hand wave” to make an obviousness rejection.”  The Office notes that the above has already been addressed.  Nevertheless, for convenience, the Office notes that the prior art need not disclose the specifics of what is specifically measured.  All that Appellant has required in Appellant’s claims is a measurement device that is capable   
Related to the above, Appellant then states “How does this provide a teaching or suggestion of these limitations or, more importantly, how does this explain how or why one of ordinary skill in the art would be motivated to modify the combination to include the missing four limitations as the claimed invention does? According to MPEP §2142, “[IJmpermissable hindsight must be avoided and the legal conclusion must be reached on the basis of facts gleaned from the prior art .” Emphasis added. There is nothing in the prior art teaching or suggesting the four limitations of Appellant’s claim 1. The Examiner confirms this fact by way of his failure to identify any citation to either Drey or Lordo where these teachings can be found. If the limitations are as obvious as the Examiner alleges, why can’t the Examiner just find such a teaching in an actual prior art a reference? Why must he instead rely solely on his testimony as one of ordinary skill in the art, which is not set forth in the form of an affidavit as required by MPEP 2144.03?1”.  The Office notes that the above has already been addressed.  Nevertheless, for convenience, the Office notes that the prior art need not disclose the specifics of what is specifically measured.  All that Appellant has required in Appellant’s claims is a measurement device that is capable of functions related to the limitations in question.  The prior art is fully capable of the functions, as already evidenced above.  In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The primary reference of Drey already discloses a system with all of the features to the heel protector and also already discloses a measurement device capable of indicating all functional portions that Appellant 
Related to the above, Appellant then states “There is absolutely no discussion of what would have prompted one of ordinary skill in the art to invent the four limitations missing from the combination, and apply them as the invention does, by simply reading the Drey and Lordo references. Instead, the Examiner merely declares the missing limitations to be obvious, which is improper.”  The Office notes that the above has already been addressed.  Nevertheless, for convenience, the Office notes that the prior art need not disclose the specifics of what is specifically measured.  All that Appellant has required in Appellant’s claims is a measurement device that is capable of functions related to the limitations in question.  The prior art is fully capable of the functions, as already evidenced above.  
Related to the above, Appellant then states “In the present case, the Examiner has only expressed what the teachings of each of the references fails to disclose, followed by a declaration that the missing limitations are per se obvious. What is lacking is an articulated reason that is supported by a rational underpinning as to why one of ordinary skill would have been prompted to invent and apply the four limitations missing from the reference in the manner claimed. The Examiner has failed to provide any explanation why doing so would be desirable or advantageous. The Examiner therefore fails to establish prima facie obviousness. For this reason alone, the rejection is in error and should be withdrawn.”  The Office notes that the above has already been addressed.  Nevertheless, for convenience, the Office notes that the prior art need not disclose the specifics of what is specifically measured.  All that Appellant has required in Appellant’s claims is a measurement device that is capable of functions related to the limitations in question.  The prior art is fully capable of the functions, as already evidenced above.
Drey is silent with respect to measuring devices.”  Appellant demonstrates a failed understanding of the Drey reference.  Drey provides all of the features to the heel protector (as provided in the above rejection) and Drey also states “To ensure that the appropriate fit is achieved when applying the compression device 800 to the patient's limb, in one embodiment the outer face 805 of the wrap 801 has a measurement scale 814 disposed thereon. In the illustrative embodiment of FIG. 8, the measurement scale 814 comprises two longitudinal boundaries 815,816 identifying a range within which the index line 813 should position for the compression device 800 to provide an appropriate fit for providing compression therapy when the compression device 800 is wrapped about the patient limb. Accordingly, when the wrap 801 is wrapped about the limb and attachment tab 810 is attached to the outer face 805, an appropriate fit is achieved when the index line 813 lands within the two longitudinal boundaries 815,816. In the illustrative embodiment of FIG. 8, the longitudinal boundaries 815,816 are configured to fit a "medium" sized compression device 800. Illustrative dimensions for such longitudinal boundaries 815,816 can be as follows: longitudinal boundary 815 can be about four centimeters from the first side edge 808. Similarly, longitudinal boundary 816 can be about four centimeters from the stitching 827 of the central panel 803. Along the distal edge 807, the longitudinal boundaries 815,816 can be about ten centimeters apart. Along the proximal edge 806, the longitudinal boundaries 815,816 can be about eighteen centimeters. It should be noted that these dimensions are for one illustrative embodiment only, and are not to be considered limiting. Similar and/or proportional measurements may be used for other smaller and larger sizes, with the longitudinal boundaries 815,816 being predetermined distances from the edges of the wrap 801. Further, as will be shown below in FIG. 4, the longitudinal boundaries 815,816 need not extend all the way across the wrap 801. Other configurations of longitudinal boundaries 815,816 will be obvious to those of ordinary skill in the art having the benefit of this disclosure.  ” (Paragraph 61, 62) and “In the illustrative embodiment of FIG. 8, the measurement scale includes a range indicator 817 and usage instructions 818. This illustrative range indicator 817 comprises the word "range" and two arrows 819,820 that verify that the space 821 between the two longitudinal boundaries 815,816 is the proper landing area for the index line 813. The usage instructions 818 provide direction as to how to properly wrap the compression device 800 about the torso. For example, the illustrative usage instructions 818 of FIG. 8 state, "Wrap sleeve around patient's leg. Ensure that the index line falls between the two range indicators. If not, use a smaller or larger sleeve as required. If the index line 813 does not land between the two longitudinal boundaries 815,816, in one or more embodiments the measurement scale 814 further comprises instructions 822,823 directing a health care services provider with specifics as to what action to take next. For example, a first set of instructions 822 is disposed between one of the longitudinal boundaries 815 and the first side edge 808. These instructions 822 indicate that a larger compression device is required. In the illustrative embodiment of FIG. 8, these instructions 822 also provide the part number that should be selected for convenience. The instructions 822 state, "If index line is out of range, use MDS601L (Large 18''-24'')." A health care service provider's attention will be directed to these instructions 822 when the index line 813 positions between the longitudinal boundary 815 and the first side edge 808 when the compression device 800 is wrapped about the patient limb and attachment tab 810 is attached to the outer face 805.” (Paragraphs 63, 64).  In other words, the primary reference of Drey already discloses a system with all of the claimed features to the heel protector and also already discloses a measurement device capable of indicating all functional portions that Appellant provides in Appellant’s claims.  As already outlined above, all that is required of a measurement device is to have some sort of range as well as lines or other markings from which to line up to the piece, such as external body part or otherwise, that the user desires to be measured of which can then be compared to the available sizes of the contents, as taught by Drey.  The prior art of Drey already provides all of the above.  
Appellant then describes one aspect of Lordo such as the measuring device of figure 1b.  Appellant demonstrates a failed understanding of the rejection as well as the references as a whole.  For 
Related to the above, Appellant then states “The Examiner is undeterred by this deficiency of the references. He attempts to sweep the same under the proverbial rug by appearing to proffer a form of the “obvious to try” doctrine. To wit, the Examiner simply declares from whole cloth that a measurement device that identifies whether a patient leg, when inserted into the leg engaging section, will allow the fastener of the heel protector situated within the package, when coupled to the complementary fastener of the heel protector situated within the package, to span the leg insertion aperture of the heel protector situated within the package with a span distance that is within a predefined span distance range would be obvious because it “only depend[s] on the intend use of the assembly and the desired information to be displayed.” Final Office Action, page three. Effectively, the Examiner alleges that Applicant’s specific and unique limitation would simply be obvious to try, based “on the intend use of the assembly and the desired information to be displayed.”  Appellant continues to demonstrate a failed understanding of Appellant’s own claims and the rejection.  The rejection does not provide anything related to “obvious to try”.  Further, all that Appellant has required in Appellant’s claims is a measurement device that is capable of functions related to the limitations in question.  The prior art is fully capable of the functions, as already extensively evidenced above.  
Appellant then provides statements with respect to the provided case law, such as but not limited to In Re Gulack.  Appellant again demonstrates a failed understanding of Appellant’s own claims.  Appellant does not appear to disclose the specifics of the measuring indicia within the claims. All that 
	Related to the above, Appellant then states “In sum, the Examiner has failed to establish prima facie obviousness by failing to explain, with an articulated reasoning and rational underpinning tied to the references, how one of ordinary skill in the art would invent the four missing limitations set forth in lines 10-14 of claim 1 as the claimed invention does by only considering the teachings of Drey and Lordo.”  The Office has already extensively addressed the above.  Nevertheless, for convenience, the Office notes that the “four missing limitations” merely refer to the function of the measurement device.  Appellant has failed to provide any sort of marking or lines on the measurement device within the claims.  The prior art need not disclose the specifics of what is specifically measured but merely must be capable of the function.  The prior art is fully capable of being used in order to indicate whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range.
	Appellant then states that “the combination of Drey and Lordo fails to teach or suggest the limitations of claim 1, namely, the provision of a measuring device that indicates whether a patient leg, when inserted into the leg engaging section, will allow the fastener, when coupled to the complementary fastener, to span the leg insertion aperture with a span distance that is within a predefined span distance range. Neither the addition of Secrest, nor the fact that adhesives are known, to Drey and Lordo corrects this deficiency.”  The Office notes that the above has already been addressed and that such deficiency does not exist.
Appellant then states “It is unclear how this claim [14] is rejected.”  As already provided above, claim 14, “a measurement device, coupled to but separable from the package, the measurement device indicating whether a patient leg calf circumference will allow the leg engaging section and the at least one fastener, when coupled to the complementary fastener, to define the circumference within the predefined range.” First, the Office notes that the measurement device must be “separable from the package”.  With respect to being separable, the prior art of Lordo discloses a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is separable with perforation 30 and on a major face as in fig 1b with face shown of 12; the Office notes that the device is capable of being separated such as with scissors without opening the bag).  With respect to Appellant’s argument above and the portions of the claims to “indicating”, the Office notes that Appellant has merely provided a measurement device and what the measurement device is merely capable of measuring.  Appellant fails to recognize that measurement devices such as provided by Appellant as well as the prior art are capable of measuring distances of countless objects.  For example, Appellant has elected figure 6 of Appellant’s invention of which the figure provides is a standard and well-known ruler-type measuring device with markings to indicate known dimensions.  Again, the Office emphasizes that such a well-known measuring device is capable of measuring the distances and abundance of objects including countless objects that are of a quantity too numerous to list.  Further, the Office notes that Appellant has not provided any specifics to markings on the measuring device, but merely what the measuring device must be capable of doing.  The prior art is fully capable of providing the above functions.  For example, the base reference of Drey provides all of the features to the heel protector (as provided in the above rejection) and Drey also states “To ensure that the appropriate fit is achieved when applying the compression device 800 to the patient's limb, in one embodiment the outer face 805 of the wrap 801 has a measurement scale 814 disposed thereon. In the illustrative embodiment of FIG. 8, the measurement scale 814 comprises two longitudinal boundaries 815,816 identifying a range within which the index line 813 should position for the compression device 800 to provide an appropriate fit for providing compression therapy when the compression device 800 is wrapped about the patient limb. Accordingly, when the wrap 801 is wrapped about the limb and attachment tab 810 is attached to the outer face 805, an appropriate fit is achieved when the index line 813 lands within the two longitudinal boundaries 815,816. In the illustrative embodiment of FIG. 8, the longitudinal boundaries 815,816 are configured to fit a "medium" sized compression device 800. Illustrative dimensions for such longitudinal boundaries 815,816 can be as follows: longitudinal boundary 815 can be about four centimeters from the first side edge 808. Similarly, longitudinal boundary 816 can be about four centimeters from the stitching 827 of the central panel 803. Along the distal edge 807, the longitudinal boundaries 815,816 can be about ten centimeters apart. Along the proximal edge 806, the longitudinal boundaries 815,816 can be about eighteen centimeters. It should be noted that these dimensions are for one illustrative embodiment only, and are not to be considered limiting. Similar and/or proportional measurements may be used for other smaller and larger sizes, with the longitudinal boundaries 815,816 being predetermined distances from the edges of the wrap 801. Further, as will be shown below in FIG. 4, the longitudinal boundaries 815,816 need not extend all the way across the wrap 801. Other configurations of longitudinal boundaries 815,816 will be obvious to those of ordinary skill in the art having the benefit of this disclosure.  ” (Paragraph 61, 62) and “In the illustrative embodiment of FIG. 8, the measurement scale includes a range indicator 817 and usage instructions 818. This illustrative range indicator 817 comprises the word "range" and two arrows 819,820 that verify that the space 821 between the two longitudinal boundaries 815,816 is the proper landing area for the index line 813. The usage instructions 818 provide direction as to how to properly wrap the compression device 800 about the torso. For example, the illustrative usage instructions 818 of FIG. 8 state, "Wrap sleeve around patient's leg. Ensure that the index line falls between the two range indicators. If not, use a smaller or larger sleeve as required. If the index line 813 does not land between the two longitudinal boundaries 815,816, in one or more embodiments the measurement scale 814 further comprises instructions 822,823 directing a health care services provider with specifics as to what action to take next. For example, a first set of instructions 822 is disposed between one of the longitudinal boundaries 815 and the first side edge 808. These instructions 822 indicate that a larger compression device is required. In the illustrative embodiment of FIG. 8, these instructions 822 also provide the part number that should be selected for convenience. The instructions 822 state, "If index line is out of range, use MDS601L (Large 18''-24'')." A health care service provider's attention will be directed to these instructions 822 when the index line 813 positions between the longitudinal boundary 815 and the first side edge 808 when the compression device 800 is wrapped about the patient limb and attachment tab 810 is attached to the outer face 805.” (Paragraphs 63, 64).  In other words, the base reference of Drey already discloses a system with all of the features to the heel protector and also already discloses a measurement device capable of indicating all of portions that Appellant provides in a claim.  As already outlined above, all that is required of a measurement device is to have some sort of range as well as lines or other markings from which to line up to the piece, such as external body part or otherwise, that the user desires to be measured of which can then be compared to the available sizes of the contents, as taught by Drey.  The prior art of Drey already provides all of the above.  Drey lacks providing the above on a package from which the contents is placed within.  The secondary references are combined in order to provide the above feature on a package.  Lordo provides a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is separable with perforation 30 and on a major face as in fig 1b with face shown of 12; the Office notes that the device is capable of being separated such as with scissors without opening the bag; the Office notes that Lordo discloses measurement features for measuring the intended contents paragraphs 7, 23 with indicia, figs 4a, 4b; paragraph 24 also provides color coding).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Drey in view of Lordo (by placing the contents of Drey within the package of Lordo) in order to protect the contents in a manner that promotes shipping, transportation, sales, etc. while also providing the indicia means to measure in order to use the device more effectively.  For example, by having a measuring device on the external package as well as within the package, the user is capable of measuring any external body part without the need 
	Appellant states that “withdrawal of the rejections to claim 14 is respectfully requested for the same reasons as those set forth above with reference to claim 1 in Ground 2…withdrawal of the rejections to claim 19 is respectfully requested for the same reasons as those set forth above with reference to claim 1 in Ground 1..withdrawal of the rejections to claim 19 is respectfully requested for the same reasons as those set forth above with reference to claim 1 in Ground 2.”  The Office notes that the above has already been addressed extensively above and therefore the rejections must be maintained.
Appellant then states “Claim 2 recites inter alia a package where a measurement device is incorporated into a major face of the package such that the measurement device defines a portion of the major face.”  Appellant continues to demonstrate a failed understanding of the rejection and the prior art. Lordo discloses a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is separable with perforation 30 and on a major face as in fig 1b with face shown of 12; Claims 7-8 recites inter alia a package, where the package is a thermoplastic bag, and where measuring device is incorporated into the thermoplastic bag or defines a portion of the major face of the thermoplastic bag.”  All of the above is already addressed above.  Appellant then states that the prior art does not disclose color coding.  Color coding is also already addressed above.  For example, Lordo discloses a package (figs 1-5; bag as in claim 7) and also discloses a measurement device (such as 24 of which is separable with perforation 30 and on a major face as in fig 1b with face shown of 12; the Office notes that the device is capable of being separated such as with scissors without opening the bag; the Office notes that Lordo discloses measurement features for measuring the intended contents paragraphs 7, 23 with indicia, figs 4a, 4b; paragraph 24 also provides color coding).  The Office notes that color coding permits the user to use the device more effectively such as permitting the user to specifically and more quickly identify aspects of the device such as a specific size.
Appellant last argument includes that “There is no identification of Applicant’s claims by number.”  Appellant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Further, no such requirement exists and Appellant fails to provide any deficiency whatsoever of the prior art.  In summary, Drey provides all the claimed features to a heel protector and also discloses a measurement device that is capable of performing the functions and though not even required, also specifically discloses the functions.  Drey lacks a measurement device on a package.  The secondary references (of Lordo as well as Secrest) both disclose packages with measurement devices.  The measuring devices of the secondary references are also fully capable of performing the functions of the claims, even though the above is already provided by the 
Accordingly, Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain all of the rejections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735 

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.